SHERRI B. SULLIVAN, Judge.
James O’Herin (Defendant) appeals from an Order and Judgment of the trial court granting Taylor & Associates Reporting, Inc.’s (Plaintiff) Motion to Compel Defendant to produce documents and give deposition testimony under Rule 76.28 of the Missouri Rules of Civil Procedure.1 We dismiss.
Plaintiff obtained a default judgment against Defendant in a small claims action. Defendant refused to comply with discovery regarding his assets, so Plaintiff filed a motion to compel discovery under Rule 76.28, which provides for the enforcement of discovery in aid of an execution or judgment. The trial court’s Order and Judgment granting Plaintiffs motion to compel discovery provides that if Defendant does not produce the required documents or does not appear for his deposition, the court may enter sanctions against him.
An appellate court has jurisdiction only over final judgments. In re Estate of Hoskins, 996 S.W.2d 792, 793 (Mo.App. E.D.1999). For a judgment to be final and appealable, it must dispose of all issues and all parties in the case and leave nothing for future determination. Id. The trial court’s Order and Judgment in this case provides that if Defendant does not produce the required documents or does not appear for his deposition, sanctions may be entered against him. The Order has not yet been enforced, and thus the issue of sanctions remains pending. Accordingly, it is not a final judgment. Defendant’s appeal is dismissed.
CRANE, P.J. and ROBERT G. DOWD, Jr., J., concur.

. All rule references are to the Missouri Rules of Civil Procedure (2000).